 Case 8:20-cv-00837-JLS-JDE Document 29 Filed 08/26/21 Page 1 of 1 Page ID #:126



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10   DEBORAH REYNAFARJE,                         Case No. 8:20-cv-00837-JLS-JDE
11                                               ORDER DISMISSING ACTION
                        Plaintiffs.
12                                               WITH PREJUDICE
           vs.
13
     LIFE INSURANCE COMPANY OF
14   NORTH AMERICA,
15                      Defendant.
16
17         Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that this
18   entire matter shall be dismissed with prejudice. Each party is to bear their own
19   attorneys’ fees and costs.
20         IT IS SO ORDERED.
21
22
23   DATE: August 26, 2021                  _______________________
                                            HON. JOSEPHINE L. STATON
24                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
